DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I and Species A in the reply filed on 11 January 2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 13-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11 January 2021.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In regards to claims 11, it is unclear what is considered “corresponding arms” because the term “corresponding” is not defined by the claim.  Appropriate clarification or correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7, 11 and 12 are rejected under 35 U.S.C. 102(a)(2) as being (a)(2) by anticipated by Di Prima (US Pub. No. 2019/0365095 A1).
In regards to claim 1, Di Prima teaches a wine rack, comprising: a first support frame (104) configured to be mounted to a support surface, the first support frame including a base and at least one arm (109) extending from the base, the at least one arm configured to support a first portion of a bottle; and a second support frame (105) configured to be mounted to the support surface in spaced relation to the first support frame, the second support frame including a base and at least one arm (107) extending from the base, the at least one arm configured to support a second portion of the bottle; wherein the at least one arm of the first and second support frames includes one or more bottle contoured gravity stops (112, 113).
In regards to claim 2, Di Prima teaches the at least one arm (109) of the first support frame is integrally formed with the base so as to define a one-piece construction and the at least one arm (107) of the second support frame is integrally formed with the base so as to define a one-piece construction (e.g.; see Para 0032).


    PNG
    media_image1.png
    345
    667
    media_image1.png
    Greyscale

Annotated Fig. 3. Di Prima (US Pub. No. 2019/0365095 A1)
In regards to claims 4 and 5, Di Prima teaches each of the one or more bottle contoured gravity stops includes an arcuate forward face (claim 4); and each of the one or more bottle contoured gravity stops includes a planar rear face (claim 5) (see Fig. above).
In regards to claim 7, Di Prima illustrates the at least one arm of the first and second support frames is inclined at an acute angle relative to horizontal (e.g.; see bottom edge of arms angled upward in Fig. 4).
In regards to claim 11, Di Prima teaches corresponding arms on the first and second support frames are offset in a vertical direction (i.e.; arms on each frame are vertically offset).
In regards to claim 12, Di Prima teaches corresponding bottle contoured gravity stops on the first and second support frames are offset in a lateral direction. (i.e.; stops on each arm are laterally offset).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Di Prima (US Pub. No. 2019/0365095 A1) in view of McCain (US Pat. No. 6,991,117 B2).
In regards to claim 6, Di Prima does not teach the planar rear face is perpendicular to the at least one arm from which it extends.  McCain teaches a wine rack having a gravity stop (defined by 132, 136, Fig. 19) having a rear face (132) that is substantially perpendicular to arm portion (134).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Di Prima’s wine rack to have a planar rear face that is perpendicular to the at least one arm from which it extends as suggested by McCain.  The motivation would have been for the purpose of creating a more abrupt stop by the rear face to prevent unwanted rolling of the bottle over the rear face.  In other words, there is very little chance of a bottle moving past McCain’s rear face (136).
Claims 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Di Prima (US Pub. No. 2019/0365095 A1) in view of Cubit et al. (US Pat. No. 4,709,888).
In regards to claim 8, Di Prima does not teach a locking mechanism including one or more safety straps.  Cubit teaches cantilevered arms for supporting elongate objects (24), wherein a locking mechanism in the form of a strap (82) is used.
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Di Prima’s support arms to include a locking mechanism including one or more safety straps.  
In regards to claim 9, in modifying Di Prima, Cubit teaches the first and second support frames include one or more attachment points (e.g.; 78 and 80, Fig. 4 of Cubit) for engaging with the one or more safety straps.
In regards to claim 10, in modifying Di Prima, Cubit teaches at least one of the one or more attachment points is positioned on the contoured gravity stops (i.e.; at slot 78 of the free end stop of Cubit).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Please see the attached PTO-892 for a listing of prior art related to the structural and functional characteristics of applicant’s invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STANTON L KRYCINSKI whose telephone number is (571)270-5381.  The examiner can normally be reached on Monday-Friday, 10:00AM-5:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on (571)272-8227.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/Stanton L Krycinski/Primary Examiner, Art Unit 3631